Citation Nr: 1115480	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for left leg injury with chronic venous insufficiency, left lower extremity, prior to November 19, 2009.

2. Entitlement to a rating in excess of 40 percent for chronic venous insufficiency, right lower extremity, prior to November 19, 2009.

3. Entitlement to a rating in excess of 30 percent for recurrent urinary tract infection, secondary to urethral stenosis, prior to November 19, 2009, and to an evaluation in excess of 40 percent beginning November 19, 2009.

4. Entitlement to an effective date earlier than November 18, 2002, for the award of a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2003, which This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a rating decision dated in March 2003, the RO awarded increased ratings, from 30 percent to 40 percent for the veteran's service-connected left leg injury with chronic venous insufficiency, left lower extremity, and her service- connected chronic venous insufficiency, right lower extremity.  n the same rating decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

In addition, the RO denied a rating in excess of 30 percent for the veteran's service-connected recurrent urinary tract infection, secondary to urethral stenosis.  In its decision, the RO stated that the rating of 30 percent for the urinary tract condition was "continued," because it had been rated continuously at 30 percent for over 20 years, and thus was protected, and that a higher rating was not warranted.  The RO, however, had reduced the rating to noncompensable in a January 1987 rating decision.  Moreover, the denial of a compensable rating was subsequently upheld by the Board in decisions dated in August 1987 and September 1989.  In investigating this discrepancy, the Board was unable to locate any record of an award action in the claims file, dated between April 1986 (before the rating decision reducing the rating to noncompensable) and March 2003.  The RO is advised to take corrective action on this matter, and, if appropriate, associate a copy of the correct award action into the claims file.  

For this decision, whether the rating was appropriately terminated is not essential, because the 30 percent rating was assigned throughout the appeal period, and for a TDIU rating, the regulation states that the service-connected disabilities be ratable at certain levels.  38 C.F.R. § 4.16(a) (2010).  

In a rating decision dated in May 2005, the RO granted a TDIU effective November 18, 2002.  The veteran disagreed with the effective date and perfected her appeal as to that issue.  At a Board hearing held at the RO in August 2007, the veteran testified concerning the increased rating claims as well as the effective date for the award of TDIU.

In a rating decision dated in February 2010, the Veteran was granted a 100 percent rating for each of right and left lower extremity chronic venous insufficiency, and a 40 percent rating for the urinary tract condition.  These increases were effective in November 2009; hence, the two-tiered rating issue remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states she is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The grant of the 100 percent ratings for chronic venous insufficiency reflects a complete grant of the benefits sought for those conditions, effective November 19, 2009.  

The issue of entitlement to an earlier effective date for a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  From November 18, 2001, to November 19, 2009, chronic venous insufficiency of the right lower extremity was manifested by persistent edema and stasis pigmentation, with one episode of non-persistent inflammation.

2.  From November 18, 2001, to November 19, 2009, chronic venous insufficiency of the left lower extremity was manifested by persistent edema and stasis pigmentation, without ulceration.

3.  From November 18, 2001, to November 19, 2009, recurrent urinary tract infection, secondary to urethral stenosis, was manifested by nocturia less than 5 times per night, daytime voiding interval greater than one hour, and absorbent materials, if worn, changed less than two times per day.  

4.  Beginning November 19, 2009, recurrent urinary tract infection, secondary to urethral stenosis, was manifested by wearing of absorbent materials requiring changing less than 5 times per day, and not requiring an appliance.  


CONCLUSIONS OF LAW

1.  From November 18, 2001, to November 19, 2009, the criteria for an evaluation in excess of 40 percent for chronic venous insufficiency of the right lower extremity were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.104, 4.118, Diagnostic Code (DC) 7121 (2010).

2.  From November 18, 200,1 to November 19, 2009, the criteria for an evaluation in excess of 40 percent for chronic venous insufficiency of the left lower extremity were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.104, 4.118, DC 7121 (2010).

3.  From November 18, 2001, to November 19, 2009, the criteria for an evaluation in excess of 30 percent for service-connected recurrent urinary tract infection, secondary to urethral stenosis, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.115a, 4.115b, DC 7518 (2010).

4.  Beginning November 19, 2009, the criteria for an evaluation in excess of 30 percent for service-connected recurrent urinary tract infection, secondary to urethral stenosis, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.115a, 4.115b, DC 7518 (2010).

5.  The criteria for an evaluation in excess of 40 percent for service-connected urethritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, DC 7518 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of his and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice was provided in connection with the Veteran's claim in May 2008.

Additionally, the May 2008 correspondence informed the Veteran of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  She was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  This notice was in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  Specifically, the Federal Circuit Court held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  In addition, she was given information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a supplemental statement of the case in February 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's VA and service treatment records have been obtained, as have other treatment records identified by the Veteran.  Social Security Administration (SSA) records pertaining to the Veteran were obtained.  

VA examinations were provided in January 2003 and August 2006; those examinations were based upon consideration of the Veteran's prior medical history, including medical records and examinations and also describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination conducted in November 2009 is sufficient, when considered together with the other evidence of record, for the Board to make an informed decision on the issues addressed in this decision.  There is no evidence indicating that there has been a material change in the service-connected disorders since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the RO assigned staged ratings for the Veteran's service-connected disabilities, with increased ratings granted effective November 19, 2009, and her claim was received November 18, 2002; thus, the appeal period extends from November 18, 2001, to November 19, 2009.  Id. (period for consideration in an increased rating claim extends to one year prior to the date of claim).  

A.  Factual Background

Service treatment records show that the Veteran was treated on several occasions for complaints of swelling of the left lower extremity.  No etiology was found; there were no varicose veins and the peripheral vascular system appeared normal.  She was also treated for urethral stenosis and urinary tract infections during service.  

Several years after service, in June 1973, the Veteran was hospitalized in a VA facility for conditions including idiopathic edema and recurrent urinary tract infections, probably secondary to urethral stenosis.  On a VA examination in August 1973, however, there was no evidence of urethral stenosis, urinary tract infections, or edema.  Based on this evidence, in a rating decision dated in October 1973, service connection was granted for urethral stenosis and recurrent urinary tract infections, by history, and left leg injury with idiopathic edema, bilateral, both evaluated noncompensably disabling.  In a January 1974 rating decision, she was granted a 30 percent rating for recurrent urinary tract infections, probably secondary to urethral stenosis, based on private medical records showing treatment for urinary tract infections off and on for the past several years, effective in March 1973.

In a June 1977 rating decision, the Veteran was granted a 30 percent rating for left leg injury with chronic venous insufficiency, bilateral lower leg, effective in November 1976, after a temporary total rating based on hospitalization for the condition.  In July 1978, a separate 30 percent rating for chronic venous insufficiency of the right lower extremity was granted, effective December 1977, again following the cessation of a temporary total rating based on hospitalization.  

In January 1987 rating decision, the RO reduced the rating for urinary tract infections from 30 percent to noncompensable, effective in May 1987, based on evidence including a VA examination in December 1986, which did not show any evidence of a urinary tract infection or stenosis.  In a decision dated in August 1987, the Board denied increased ratings for the Veteran's service-connected disabilities, including a compensable rating for the urinary tract condition, as well as entitlement to a TDIU rating.  In a decision dated in September 1989, the Board denied a compensable rating for the urinary tract condition.  

A November 2002 claim for a TDIU rating was interpreted by the RO as a claim for increased ratings for the Veteran's service-connected disabilities.  In a rating decision dated in March 2003, the RO granted higher ratings of 40 percent for each of the Veteran's service-connected lower extremity disorders, as well as a rating of 30 percent for urinary tract infections.  In its decision, the RO stated that the rating of 30 percent for the urinary tract condition was "continued," because it had been rated continuously at 30 percent for over 20 years, and thus was protected, and that a higher rating was not warranted.  As noted in the previous paragraph, however, the RO had reduced the rating to noncompensable in a January 1987 rating decision.  In investigating this discrepancy, the Board was unable to locate any record of an award action in the claims file, dated between April 1986, before the rating decision reducing the rating to noncompensable, and March 2003.  Therefore, it is not clear whether the January 1987 rating decision terminating the compensable rating, was ever implemented, although the denial of a compensable rating was subsequently upheld by the Board in decisions dated in August 1987 and September 1989.  

Evidence potentially relevant to the appeal period includes VA examinations dated in January 2003, August 2006 and November 2009.  In addition, there are multiple volumes of records including private and VA medical treatment records and evaluations, as well as correspondence from physicians.  The Veteran has also provided numerous written statements, and testified at hearings during the course of the appeal period, including an RO hearing in September 2003, and a Travel Board hearing in August 2007.  

On a VA examination in January 2003, it was noted that the Veteran was seen in November 2001 after a motor vehicle accident which affected her spinal cord.  She had spasms which caused her to have incontinence, and it was thought at that time that she probably had a neurogenic bladder.  She stated that she did not have the spasms anymore; just frequency and urgency.  Currently, she stated that she urinated 5 to 6 times during the day and 3 to 4 times during the night.  She denied dysuria or hematuria.  

She stated that she had been on Coumadin since 1976 due to her venous insufficiency.  She stated that she was unemployable because she was not able to stand for very long because of her feet swelling.  She stated that she could not put shoes on because it irritated her toenails; she said she could not wear shoes.  The examiner observed that she was wearing regular-looking pumps with a 2-inch heel, and that her gait was normal, and she used no ambulatory aids.  She had bilateral darkened hyperpigmented patches that covered the anterior portion of her shin.  Her skin was shiny and tight consistent with chronic venous insufficiency and stasis dermatitis.  Examination of the extremities disclosed the peripheral vessels were intact.  There were no varicose veins or ulcerations.  She had 1+-2 bilateral edema, worse on the left.  There were hyperpigmented changes in both shin areas.  Pulses were +2 in the upper and lower extremities.  She was able to heel and toe walk.  Strength was +5 in the lower extremities.  She could tandem walk.  She had wet underpants, but no pads.  Urinalyses in October 2001, April 2002, October 2002 and January 2003 were all normal, with no bacteria, nitrites, white blood cells or red blood cells.  She was diagnosed as having mixed urge and stress incontinence and overactive bladder.  She had a history of cystitis not present, as substantiated by urinalysis.  She also had bilateral chronic venous insufficiency with stasis dermatitis.  

At an RO hearing in September 2003, the Veteran stated that when she is on her legs, they start to swell, the skin breaks, and she develops ulcers.  She states that she has scaling skin, which, if she rubs the legs, oozes a clear liquid.  She stated that it is not blood; her doctor told her the veins were not producing the blood going through her legs, it was like the blood separating.  She said she was told to stop wearing the Jobst stockings, because they cut into her skin, so she had to buy another kind.  She said she had incontinence problems, and, although she did not wear a pad, she kept a towel in the car.  

On a VA examination in August 2006, the Veteran complained of pain and swelling in several joints.  She complained that she had had a lot of kidney infections.  She said she had had blood in her urine for the last three days.  On examination, she had swelling in multiple joints, including, as pertinent to the lower extremities, of her ankles and knees.  She complained of pain in her joints.  She had edema of the feet, 1 to 2+.  Strength in the feet was 4/5.  She had some edema present on the lower legs, 1 to 2+ pitting edema, without inflammation, but with tenderness to touch.  She had an area in the right lower extremity, 6 by 6 inches, which was macular, dark blackish in color, tender to touch.  Edema and some inflammation were present; this area covered less than 5 percent of her lower leg.  She had other macules on the lower right leg, which were dark brownish black in color, and tender to touch.  There was edema in all the areas.  These covered less than 5 percent of her lower leg.  There was some swelling present in the knees.  There was swelling over both ankles about 2+.  Pulses were 2+, and sensation was normal.  She had some hyperpigmented macules on the lower extremities.  She was diagnosed as having venous insufficiency, and history of chronic urinary tract infections.  

At her Travel Board hearing in August 2007, the Veteran testified that her leg conditions affected everything; every step she took hurt.  She said she had swelling in her toes, legs, knees, and hip joints.  She said that many times when she was walking her legs and feet would blow up like balloons.  She was using a 4-prong cane, due to falls.  She said she got up every 1.5 to 2 hours to go to the bathroom at night.  She indicated that she was unable to take medication to stop her urinary leakage because it caused her legs to swell.  She did not wear pads.  She said that the doctor did not want to start her on pads right now, because of a risk of an infection.  She said she went to the bathroom 15 to 20 times per day.  

On a VA physical medicine and rehabilitation consult in August 2007, the Veteran stated that she was in pain all over.  She identified her worst pain as the low back, and later the neck.  She believed that it was due to 3 strokes she said she had in the past, which she attributed to a bulging disc in her neck cutting off cerebral blood supply.  She did not have any bladder dysfunction.  She said she had been told at some point to have bilateral leg amputations for her DVD, but she was just going to manage by not stopping Coumadin.

She ambulated with a mildly antalgic gait and slowed velocity, with a quad cane, large purse, small umbrella, clipboard, in high-heeled sandals.  Examination was limited due to complaints of pain.  Motor testing in the bilateral lower extremities was 4-4+/5 due to back pain.  Deep tendon reflexes were symmetric and 1+ at patellae and Achilles tendons.  She ambulated about 100 feet with one break due to back pain.  It was felt that a scooter was not indicated.  She was encouraged to join an exercise program.

In November 2007, the Veteran was evaluated by a private physician, W. Rogers, M.D., for longstanding functional problems.  She had multiple medical complaints; as pertinent to her service-connected disabilities, manual motor testing in both lower extremities was generally good. She had some difficulty standing on her toes or walking on her heels.  She was generally hyporeflexive symmetrically.  She had 2+ bilateral lower extremity edema with venous stasis skin changes on both shins.  He noted that from her standpoint, her biggest problem was her low back and neck pain.  She had longstanding venous insufficiency.  She ambulated with a narrow base quad cane which was functionally difficult and caused her further pain and stress.  She was still driving and ambulating with a cane.  He recommended that she be provided with a motorized scooter duet to her multiple medical problems.  Her right upper extremity problems prohibited a walker or wheelchair.  

On a VA examination in November 2009, the Veteran presented in a motorized wheelchair.  Exercise and exertion were therefore excluded by her condition.  She said that she did not stand or walk routinely, but said that her swelling would be markedly worse if she were to exert herself.  She said that she was unsteady o her feet owing to abnormal sensations and pain and had fallen multiple times in the past.  On examination, she had palpable severe edema that was board-like in nature and persistent.  She did not have any ulcers of her skin but did have stasis pigmentation derangement as a result of the edema.  The right and left lower extremities below the knee were the most severe, worse on the right.  Distal pulses were not palpable.  The edema was tender and warm. 

The Veteran reported that she was not currently taking suppressive antibiotics for recurrent infections. She reported incontinence and used absorbent materials which she changed three times a day.  She reported that she had up to 10 episodes of urination per day and was frequently up every hour or two to urinate at night.  She could not recall the last time she had an active kidney or urinary tract infection.  Her employment duties were limited by incontinence.  It was noted that a genitourinary examination was not indicated.  A urinalysis in October 2009 did not show any evidence of infection.  

The diagnosis was severe bilateral lower extremity edema likely resulting from recurrent DVT's, varicose veins, and post-thrombophlebitic syndrome.  This was moderately to severely disabling for the Veteran and after extensive review of her claims file, it appeared that the condition had not significantly changed since at least as far back as 1981.  Records in her claims file from 1981 and earlier indicate that she had similar severity of symptoms.  Concerning her recurrent urinary tract infections, the examiner stated that she had residual urinary incontinence with no other active residuals.  

As a result of this last examination, the RO increased the ratings for the chronic venous insufficiency to 100 percent for each leg, and increased the rating for the urinary tract infections to 40 percent, all effective the date of the examination, November 19, 2009.  

B.  Venous Insufficiency

Post-phlebitic syndromes of any etiology are rated as follows, for findings attributable to venous disease:  A 10 percent rating is warranted where the Veteran experiences intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7121.

Because the Veteran was granted a 100 percent disability for venous insufficiency of each extremity, effective November 19, 2009, only the rating during the appeal period prior to November 19, 2009, remains on appeal.  

After a thorough review of the evidence of record in the multiple volumes of the claims file the Board concludes that the preponderance of the evidence is against a rating higher than 40 percent for chronic venous extremity of either extremity for any identifiable time during the period from November 2001 to the current effective date in November 2009.  

Throughout this period, the Veteran had a 40 percent rating.  For a higher rating, the rating schedule contemplates symptoms of persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration, for a 60 percent rating.  For a 100 percent rating, symptoms more closely approximating massive board-like edema with constant pain at rest are required.  Symptoms of edema were shown often enough to be characterized as persistent, but those symptoms are contemplated by the 40 percent rating in effect for that time period.  For a 60 percent rating, there must also be persistent ulceration, which has not been shown.  There was only one occasion during the entire period when symptoms which might reflect ulceration were shown in the medical records.  The Veteran's statements of oozing and ulceration have been vague, and she has not referred to any specific period from November 2001 to November 2009 during which she had such symptoms.  Likewise, although she has complained of constant pain, massive board-like edema was not shown on any occasion prior to the November 2009 VA examination.  

In this regard, the file contains records from a Physical Therapist, dated from May to October 2001, show that the Veteran underwent physical therapy after having sustained injuries in a motor vehicle accident in February 2001, with low back and lower extremity pain.  Although her history of blood clots was noted, no findings were noted regarding any current abnormal findings swelling or edema, during the course of her treatment.  By the time of her last visit, she was working out for one hour and twenty minutes, although she still had pain in her left knee, back, shoulder and neck.  No mention of persistent edema or subcutaneous indurations, stasis pigmentation, eczema, persistent ulceration, or massive, board-like swelling was noted, and she was encouraged to continue her fitness regime.  VA treatment records show that in December 2001, she was noted to move all extremities well, and had no edema.  

On the January 2003 VA examination, although the Veteran stated that she could not put shoes on because it irritated her toenails the examiner observed that she was wearing regular-looking pumps with a 2-inch heel, and that her gait was normal, and she used no ambulatory aids.  Her skin was shiny and tight consistent with chronic venous insufficiency and stasis dermatitis.  No ulcerations were noted, however.  

P. Chittom II, M.D., wrote, in March 2003, that the Veteran had chronic stasis edema, and if she stayed on her feet for any significant period of time she developed swelling and ultimately sores.  His opinion was that she was permanently disabled from the ailment.  At her RO hearing in September 2003, she said that when she was on her legs, they started swelling, the skin broke, and she developed ulcers.  

The numerous records of medical treatment, however, do not show any sores or ulcers, with the possible exception of the VA examination in 2006, where inflammation as noted.  VA records dated in 2002 and 2003 show that although she often had swelling, ranging from 1 to 3+ edema, in the ankles and sometimes the calves, her skin was noted to be warm and dry with good turgor.  Her pulses were palpable, and she ambulated without assistance.  In July 2003, she complained that the left leg had a bump.  She had bianklar edema, but no ulceration was noted, and in September 2003, there was no edema in the extremities.  

In October 2003, she was referred for a pain clinic evaluation, but this was for chronic neck and back pain.  She also complained of knee pain, but no edema or stasis was noted, although a history of "remote LE thrombosis" was noted.  

An ultrasound was obtained at the VA in February 2004, due to venous stasis and marked swelling of her legs and feet.  The extent of clotting in the lower extremities was to be evaluated.  There was normal compressability, and phasic waveforms with good flow of the deep veins of both lower extremities from the distal tibial veins to the common femoral veins.  The distal posterior tibial veins were not seen in the left leg, probably due to edema.  The impression was no acute deep vein thrombosis of both lower extremities.  

On a private medical evaluation in December 2005, a history of chronic venostasis was noted.  The Veteran stated, however, that she had generally been very active until a motor vehicle accident approximately four years ago; currently, she had difficulties with her neck and back.  On examination, the extremities had chronic venostasis changes with 1+ bilateral ankle edema.  Again, no ulcers were noted.  

During 2006 and 2007, the Veteran was in a dispute with the VAMC over whether she should be provided with a motorized scooter.  A VA orthopedic note in October 2006 noted that a motorized scooter would be therapeutic for her, as she could not use a manual wheelchair due to shoulder problems.  

At her Travel Board in August 2007, the Veteran testified her leg condition affected everything; every step she took hurt.  She said she had swelling in her toes, legs, knees, hip joints.  She said that a lot of times when she was walking around her legs and feet would blow up like balloons.  She was using a 4-prong cane, which she said was due to falls.  

On a VA physical medicine and rehabilitation consult in August 2007, that same month, however, the Veteran identified her worst pain as the low back, and later the neck.  She ambulated with a mildly antalgic gait, slowed velocity, with a quad cane, large purse, small umbrella, clipboard, in high-heeled sandals.  Both slight weakness in motor testing and ambulation limitations were attributed to a back condition, and not her venous condition.  Deep tendon reflexes were symmetric and 1+ at the patellae and Achilles tendons.  

In November 2007, the Veteran was evaluated by a private physician, W. Rogers, M.D., for longstanding functional problems.  She had multiple medical complaints; as pertinent to her service-connected disabilities, manual motor testing in both lower extremities was generally good.  She had some difficulty standing on her toes or walking on her heels.  She was generally hyporeflexive symmetrically.  She had 2+ bilateral lower extremity edema with venous stasis skin changes on both shins.  He noted that from her standpoint, her biggest problem was her low back and neck pain.  

Thus, although these records show complaints of pain, they do not attribute the pain or limitations to her venous insufficiency, but to her back and orthopedic problems.  Although she is competent to report her symptoms, she is not competent to determine the etiology of the symptoms, particularly here, where there are multiple disabilities.  The Veteran clearly has her own ideas as to the causes of her symptoms, but these relationships, as reported by her, are not consistent, or supported by the record.  For example, in August 2007, she stated that she believed she had 3 strokes she said she had in the past, which she attributed to a bulging disc in her neck cutting off cerebral blood supply.  Further, the period for consideration in this decision is from November 2001 to November 2009; the Veteran has a tendency to focus on incidents which happened many years ago in her statements, with vagueness and contradictions as to dates.  

Moreover, her statements as to what she was told by her treatment providers are often not borne out by the medical record.  For instance, She said she had been told at some point to have bilateral leg amputations for her DVD, but this is not indicated in the medical evidence.  She states that she cannot undergo surgery, due to her clotting problems, but a VA orthopedic note in October 2006 indicates that the decision to decline surgery was the Veteran's, due to her concerns about surgery with her clotting problems.  In view of these factors, her statements which are not supported by the record are not credible.  By this, the Board means that her recollections are not accurate; no implication as to any deliberate statement of inaccuracy is implied.  

Finally, the November 2009 VA examiner's statement that the Veteran's venous insufficiency had not significantly changed since 1981 is of no probative value because it is inconsistent with the documented record.  The examiner gave, as the rationale, that records in her claims file from 1981 and earlier indicate that she had similar severity of symptoms.  Without addressing the accuracy of that statement, the Board observes that there are many, many records dated after 1981, which do not indicate the severity as found on the November 2009 examination.  The examiner in November 2009 did not discuss any of the evidence between 1981 and the 2009 examination.  In particular, massive board-like swelling was never mentioned.  Also, the Veteran was ambulatory.  

Thus, for the foregoing reasons, the Board finds that the weight of the evidence establishes that throughout the period for consideration, the Veteran's symptoms of venous insufficiency did not exceed the criteria for a 40 percent rating for any definable time period.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.

In addressing the first step, the Board finds that the Veteran's venous insufficiency is contemplated by the rating schedule, which provides for higher evaluations for the condition, as discussed above.  Moreover, all of her symptoms have been considered in the evaluation.  In this regard, the medical records show that problems with ambulation prior to November 2009 were attributed to other conditions, primarily a back condition, and not to her venous insufficiency.  As discussed above, the VA examiner's opinion that the Veteran's condition had not changed since 1981 is not probative, because he failed to mention any of the evidence during the period between 1981 and 2009, evidence which clearly showed considerable improvement over the symptoms demonstrated on the 2009 examination.  In particular, she was ambulatory, and the decline in ambulatory ability, noted in 2007, was not medically attributed to her venous insufficiency.  

Thus, the objective evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluations in effect from 2001 to 2009.  Therefore, the ratings are adequate, and referral for extraschedular consideration is not required.  As discussed above, the Veteran's symptoms do not meet the criteria for a higher rating at any identifiable time during the appeal period.  Inasmuch as the schedular criteria are adequate, referral for extraschedular consideration is not appropriate in this case.

In sum, for the reasons discussed above, the evidence does not more closely approximate the criteria for a higher rating for the Veteran's right or left venous insufficiency for the period from November 2001 to November 2009, and the preponderance of the evidence is against the claim for higher ratings during that period.  Further, the rating criteria are adequate, and there are no distinct periods of time during the appeal period during which the venous disability would warrant a higher rating.  The preponderance of the evidence is against the claim, and, therefore, the benefit-of-the-doubt doctrine is inapplicable, and the remainder of the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C  Urinary Tract Disorders

The Veteran's service-connected urinary tract disorder has been rated as stricture of the urethra.  Under the current rating criteria, stricture of the urethra is rated as voiding dysfunction, which is rated according to the particular condition as urine leakage urinary frequency or obstructed voiding.  38 C.F.R. §§ 4.115a, 4.115b, DC 7518.

Specifically, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  Urine leakage or incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times a day warrants a 40 percent rating.  Urine leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.  

Urinary frequency, with a daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval less than one hour, or awakening to void five or more times per night, warrants a 40 percent rating.  Id.

A 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id.

Urinary tract infection is rated under the criteria renal dysfunction if poor renal function is present.  Otherwise, a 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  A 10 percent rating is warranted for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  Id.  

In this case, the 30 percent rating was assigned by the RO as a continuation of a prior 30 percent rating, either because the RO in March 2003 failed to notice that the 30 percent rating had been terminated in a 1987 rating decision, or because that rating decision was not implemented.  The RO's decision in March 2003 was a continuation of a prior rating of 30 percent under criteria which were revised in 1994.  For purposes of this decision, however, the question is whether the criteria more closely approximate the criteria for a higher rating, under the current criteria.  In this regard, this appeal ensues from a claim filed in 2002, well after the change in diagnostic criteria.  Therefore, the old criteria were not in effect at that time.  Moreover, the 30 percent rating was the maximum provided under the old criteria for stricture of the urethra.  See 38 C.F.R. § 4.116, DC 7518 (1993).  

In this case, the RO granted a staged rating, increasing the 30 percent rating to 40 percent, effective November 19, 2009.  Thus, it must be determined whether a rating higher than 30 percent is warranted for any period prior to that date, and whether a rating in excess of 40 percent is warranted on or after that date.  After a thorough review of the nine-volume claims file, the Board concludes that a higher rating is not warranted for any time period under consideration.  

VA treatment records show that in June 2002, the Veteran said that she had had multiple dilations.  She denied urgency or burning, and said she was on medication for occasional incontinence.  She denies blood in the urine or dysuria.  

Although the Veteran's private physician stated that the Veteran could not undergo cystograms because of severe thinning of bladder wall, there is no medical evidence confirming this, as this appears to date prior to his treatment of the Veteran.  A computerized tomography (CT) scan of abdomen in August 2002 showed the kidneys and urinary bladder to be unremarkable.  In any event, bladder injury is also rated as voiding dysfunction.  38 C.F.R. § 4.115b, DC 7517.   

On a VA examination in January 2003, it was noted that in November 2001, after a motor vehicle accident which affected her spinal cord, the Veteran had spasms which caused her to have incontinence, and it was thought at that time that she probably had a neurogenic bladder.  She stated that she did not have the spasms anymore; just frequency and urgency.  Currently, she stated that she urinated 5 to 6 times during the day and 3 to 4 times during the night.  She denied dysuria or hematuria.  She had wet underpants, but no pads.  Urinalyses in October 2001, April 2002, October 2002 and January 2003 were all normal, with no bacteria, nitrites, white blood cells or red blood cells.  She was diagnosed as having mixed urge and stress incontinence and overactive bladder.  She had a history of cystitis, not present, as substantiated by urinalysis.  

At her RO hearing in September 2003, the Veteran testified that she had incontinence problems.  She said she did not use a pad, but kept a towel in the car.  

In October 2003, the Veteran again she said that after a motor vehicle accident in June 2001, she would have episodes of back spasms, and would start urinating.  Additionally, in a conference in April 2007 concerning the Veteran's request for a scooter, she said that over the last several months, she had lost bladder control at times.  

At her Travel Board hearing in August 2007, the Veteran testified that she was unable to take medication to stop her leakage because it caused her legs to swell.  She did not wear pads.  She said that the doctor did not want to start her on pads right now, because of a risk of an infection.  She said she went to the bathroom 15 to 20 times per day.  At the VA physical medicine and rehabilitation consult, however, also in August 2007, the Veteran reportedly did not have any bladder dysfunction.  

On VA examination in November 2009, the Veteran reported that she was not currently taking suppressive antibiotics for recurrent infections. She reported incontinence and used absorbent materials which she changed three times a day.  She reported that she had up to 10 episodes of urination per day and was frequently up every hour or two to urinate at night.  She could not recall the last time she had an active kidney or urinary tract infection.  Her employment duties were limited by incontinence.  It was noted that a genitourinary examination was not indicated.  A urinalysis in October 2009 did not show any evidence of infection.  Concerning her recurrent urinary tract infections, the examiner stated that she had residual urinary incontinence with no other active residuals.  

Thus, the only symptoms reported during the appeal period have been urinary frequency and incontinence.  No renal dysfunction, obstruction, or infection has been shown.  For urinary frequency, a daytime voiding interval less than one hour, or awakening to void five or more times per night, is required for a higher 40 percent rating.  On the VA examination in January 2003, she stated that she urinated 5 to 6 times during the day and 3 to 4 times during the night, which is within the symptomatology contemplated by a 30 percent rating.  The Veteran testified in August 2007 that she had to void 15 to 20 times per day, but the Board does not find this credible, particularly in light of the VA physical medicine and rehabilitation consult, which noted, that same month, that she did not have any bladder dysfunction.    

On the VA examination in November 2009, she said that she had to void up to 10 times per day, and was frequently up every hour or two to urinate at night.  As a result of this examination, her rating was increased to 40 percent, which contemplates awakening to void 5 or more times per night, or at intervals of less than one hour per day.  The Board does not find this to be credible evidence of her condition prior to that date, however.  In this regard, the last time she claimed such frequency, in 2007, her statement was contradicted by a statement made for therapeutic, rather than compensation, purposes.  Moreover, her statement was vague; every hour or two could mean from 4 to 8 times, based on 8 hours of sleep, whereas 10 times per day would not equate to intervals of less than one hour.  She stated that these symptoms occurred frequently, without further specifics.  As historical evidence to support a higher evaluation for a specific time prior to November 19, 2009, the Board finds that this is not sufficiently definite or credible to more closely approximate a higher rating prior to that date.  

For incontinence, a higher rating requires symptoms more closely approximating urine leakage or incontinence requiring the wearing of absorbent materials that must be changed 2 or more times per day.  For a 60 percent rating, they must require changing more than 4 times a day, or Veteran must use an appliance.  Although the Veteran testified in August 2007 that she was told by her doctor not to wear pads because of infection risk, there is no medical evidence to this effect.  In April 2007, a few months before the hearing, she said that she had recently begun experiencing some incontinence.  Earlier, she had associated incontinence with a back injury.  Elsewhere, only occasional complaints of incontinence are noted.  Although her underpants were noted to be wet on the January 2003 examination, and she provided credible testimony that she kept a towel in her car, this does equate to the requirement to wear absorbent materials which must be changed 2 to 4 times per day.  Again, due to instances of her difficulties in accurately reporting histories in the past, her statement on the November 19, 2009, VA examination that she had to change her absorbent materials 3 times per day is not credible for the purpose of establishing entitlement to a 40 percent rating prior to that date.  Thus, a rating higher than 30 percent prior to November 19, 2009, is not warranted.  

Beginning that date, incontinence to the degree required to warrant a 60 percent rating, i.e., requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day is neither shown by the medical evidence nor claimed by the Veteran.  

The examiner in November 2009 noted that her employment duties [sic] were limited by incontinence.  As noted above, under Thun, the initial step in determining whether referral for extraschedular consideration is warranted is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  In this case, the rating schedule provides for higher ratings, and there are no symptoms that are not encompassed by the rating schedule.  Therefore, the criteria reasonably describe the claimant's disability level and symptomatology, and the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Id.

Thus, entitlement to a rating in excess of 30 percent prior to November 19, 2009, or in excess of 40 percent beginning that date, is not established.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

From November 18, 2001, to November 19, 2009, an evaluation in excess of 40 percent for chronic venous insufficiency of the right lower extremity is denied.

From November 18, 2001, to November 19, 2009, an evaluation in excess of 40 percent for chronic venous insufficiency of the left lower extremity is denied.

From November 18, 2001, to November 19, 2009, an evaluation in excess of 30 percent for recurrent urinary tract infection, secondary to urethral stenosis, is denied.  

Beginning November 19, 2009, an evaluation in excess of 40 percent for recurrent urinary tract infection, secondary to urethral stenosis, is denied.  


REMAND

Concerning the issue of entitlement to an earlier effective date for the grant of a TDIU rating, some of the remand instructions were overlooked in the development pursuant to the prior remand.  Board remand instructions are neither optional nor discretionary, and compliance is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, although the Veteran was informed of the evidence needed to substantiate her claim as to current disability, such as to obviate any need to additionally request such information, she was not requested to provide evidence concerning the period pertinent to the earlier effective date claim.  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board stated, in the prior remand, that a TDIU claim had been open since an informal claim received in September 1988, and, therefore, it must be determined whether the Veteran was entitled to a TDIU rating at any point between September 1987 and November 2002.  This evidence is still needed for the claim.  In this regard, although there is a great deal of evidence in the 9 volumes of the claims file pertaining to time periods prior to and after this relevant period, nothing was added to the file from June 1990 to April 2001, and hence, there is a paucity of evidence for this period.  The VA examiner in November 2009 concluded that the Veteran was unemployable throughout the period, based on the current examination, and evidence dated in 1981 and earlier.  What records there are during the pertinent time period indicate that for at least part of the period, the service-connected disabilities may have improved substantially; for instance, in 1997, she was noted to be stable, and involved in an aggressive exercise program.  Moreover, the VA examiner in January 2003 concluded that the Veteran was not permanently and totally unemployable, based on considerably more detailed findings and explanation than the examiner in November 2009 provided.  Because the recent examiner's opinion did not address any evidence attributable to the period from September 1987 to November 2002, or provide an adequate rationale, it is insufficient.  Therefore, a new examination must be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide the names, addresses, and approximate dates of treatment for all health care providers, VA and non-VA, from which she received evaluation or treatment for any of her service-connected disabilities from September 1987 to November 2002. With appropriate release authorizations, take action to obtain and associate with the claims file records identified by the veteran that have not been secured previously.  In particular, there should be a specific request that the veteran provide release authorizations for records from P.C, M.D., and P.C. II, M.D., of the Selma Doctors Clinic, from September 1987 to November 2002.  Take appropriate action to secure copies of those records.

2.  Obtain all outstanding VA medical records for the period from September 1987 to November 2002.  In particular, ensure that all records covering this time period have been obtained from the Tuskegee VAMC (now part of the Central Alabama Healthcare System).  

3.  Then, arrange for a VA examination of the veteran to determine whether she was unemployable due to service-connected disabilities during any or all of the period from September 1987 to November 200.  The examiner should be requested to review the veteran's claims file, to particularly include private and VA medical records dated from September 1987 to November 2002, and provide a retrospective opinion as to whether, and if so at what time during that period, it was at least as likely as not (50 percent probability or higher) that without consideration of non- service-connected disabilities the veteran's service-connected disabilities prevented her from obtaining or maintaining substantially gainful employment.

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO/AMC should review the claim remaining on appeal.  If the claim is denied, the Veteran and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


